UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                         _______________________

                               No. 93-3544
                         _______________________


                            KENNETH J. ARENSON,

                                                      Plaintiff-Appellant,

                                    versus

               SOUTHERN UNIVERSITY LAW CENTER, ET AL.,

                                                     Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
_________________________________________________________________

                               (May 11, 1995)


                        On Petition for Rehearing


Before JONES, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

            Appellant Kenneth J. Arenson petitions this Court on

rehearing for a clear ruling on his claim to attorney's fees,

interest on his judgment, and relief based on his Title VII claim.

For purposes of clarification, we confirm that Arenson is entitled

to attorney's fees as a prevailing party at trial and on appeal and

to interest.    We remand to the district court for determination of



     *
            Local Rule 47.5 provides: "The publication of opinions that have no
precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens on
the legal profession." Pursuant to that Rule, the Court has determined that this
opinion should not be published.
a reasonable fee and appropriate interest.       However, Appellant's

request for Title VII relief is denied because Arenson waived his

Title VII claim by failing to seek a ruling on that issue from the

Arenson I panel.

          Except   as   specifically   granted    above,   Appellant's

Petition for Rehearing is DENIED.      This case is REMANDED to the

district court for determination of a reasonable attorney's fee and

appropriate interest.

          Clarification GRANTED; case REMANDED.




                                 2